      Case 2:12-cv-00601-ROS Document 3092 Filed 12/14/18 Page 1 of 6



 1   Office of the Arizona Attorney General
     Michael E. Gottfried, Bar No. 010623
 2   Assistant Attorney General
     2005 N. Central Avenue
 3   Phoenix, Arizona 85004-1592
     Telephone: (602) 542-1645
 4   Fax: (602) 542-3393
     Michael.Gottfried@azag.gov
 5
     Daniel P. Struck, Bar No. 012377
 6   Rachel Love, Bar No. 019881
     Timothy J. Bojanowski, Bar No. 022126
 7   Nicholas D. Acedo, Bar No. 021644
     STRUCK LOVE BOJANOWSKI & ACEDO, PLC
 8   3100 West Ray Road, Suite 300
     Chandler, Arizona 85226
 9   Telephone: (480) 420-1600
     Fax: (480) 420-1696
10   dstruck@strucklove.com
     rlove@strucklove.com
11   tbojanowski@strucklove.com
     nacedo@strucklove.com
12
     Attorneys for Defendants
13
                              UNITED STATES DISTRICT COURT
14
                                  DISTRICT OF ARIZONA
15
     Victor Parsons, et al., on behalf of themselves       NO. CV-12-00601-PHX-ROS
16   and all others similarly situated; and Arizona
     Center for Disability Law,
17                                           Plaintiffs,
                    v.                                     AMENDED NOTICE OF APPEAL
18
     Charles Ryan, Director, Arizona Department
19   of Corrections; and Richard Pratt, Interim
     Division Director, Division of Health Services,
20   Arizona Department of Corrections, in their
     official capacities,
21                                       Defendants.

22          Notice is hereby given that Charles Ryan and Richard Pratt, Defendants in the
23   above-named case, amend their July 21, 2018 Notice of Appeal to the United States Court
24   of Appeals for the Ninth Circuit (Dkt. 2937) to include a challenge to the Court’s Order
25   denying Defendants’ Rule 60 Motions for Relief (Dkt. 3057) entered in this action on
26   November 15, 2018. See FRAP 4(a)(4)(B)(ii).
27
28
      Case 2:12-cv-00601-ROS Document 3092 Filed 12/14/18 Page 2 of 6



 1               DATED this 14th day of December, 2018.
 2                                              STRUCK LOVE BOJANOWSKI & ACEDO, PLC
 3
 4                                              By /s/ Nicholas D. Acedo
 5                                                 Daniel P. Struck
                                                   Rachel Love
 6                                                 Timothy J. Bojanowski
                                                   Nicholas D. Acedo
 7                                                 3100 West Ray Road, Suite 300
                                                   Chandler, Arizona 85226
 8
                                                      Office of the Arizona Attorney General
 9                                                    Michael E. Gottfried
                                                      Assistant Attorney General
10                                                    2005 N. Central Avenue
                                                      Phoenix, Arizona 85004-1592
11
                                                      Attorneys for Defendants
     3528917.1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
      Case 2:12-cv-00601-ROS Document 3092 Filed 12/14/18 Page 3 of 6



 1                           REPRESENTATION STATEMENT
 2                      Appellants: Charles Ryan and Richard Pratt
 3   Counsel for Defendants-Appellants Charles Ryan and Richard Pratt:
 4   Daniel P. Struck                              Office of the Arizona Attorney
     Rachel Love                                   General
 5   Timothy J. Bojanowski                         Michael E. Gottfried, Bar No. 010623
     Nicholas D. Acedo                             Assistant Attorney General
 6   STRUCK LOVE BOJANOWSKI &                      2005 N. Central Ave.
     ACEDO, PLC                                    Phoenix, Arizona 85004
 7   3100 West Ray Road, Suite 300                 Telephone: (602) 542-1645
     Chandler, Arizona 85226                       Michael.Gottfried@azag.gov
 8   Telephone: (480) 420-1600
     dstruck@strucklove.com
 9   rlove@strucklove.com
     tbojanowski@strucklove.com
10   nacedo@strucklove.com
11   Is counsel registered for Electronic Filing in the 9th Circuit? Yes
12
      Appellees: Shawn Jensen, Stephen Swartz, Sonia Rodriguez, Christina Verduzco,
13   Jackie Thomas, Jeremy Smith, Robert Gamez, Maryanne Chisholm, Desiree Licci,
      Joseph Hefner, Joshua Polson, and Charlotte Wells, on behalf of themselves and
14          all others similarly situated, and Arizona Center for Disability Law
15   Counsel for Plaintiffs-Appellees Shawn Jensen, Stephen Swartz, Sonia Rodriguez,
     Christina Verduzco, Jackie Thomas, Jeremy Smith, Robert Gamez, Maryanne
16   Chisholm, Desiree Licci, Joseph Hefner, Joshua Polson, and Charlotte Wells, on
     behalf of themselves and all others similarly situated:
17
     Kathleen E. Brody                             Caroline N. Mitchell
18   ACLU FOUNDATION OF ARIZONA                    John L. Wilkes
     3707 North 7th Street, Suite 235              JONES DAY
19   Phoenix, AZ 85014-5077                        555 California Street, 26th Floor
     Telephone: (602) 650-1854                     San Francisco, CA 94104-1500
20   kbrody@acluaz.org                             Telephone: (415) 875-5712
                                                   cnmitchell@jonesday.com
21                                                 jlwilkes@jonesday.com
22   David C. Fathi                                Donald Specter
     Amy Fettig                                    Alison Hardy
23   Victoria Lopez                                Sara Norman
     Jamelia N. Morgan                             Corene T. Kendrick
24   ACLU NATIONAL PRISON PROJECT                  Rita K. Lomio
     915 15th Street N.W., 7th Floor               PRISON LAW OFFICE
25   Washington, DC 20005-2313                     1917 Fifth Street
     Telephone: (202) 548-6603                     Berkeley, CA 94710-1916
26   dfathi@npp-aclu.org                           Telephone: (510) 280-2621
     afettig@npp-aclu.org                          dspecter@prisonlaw.com
27   jmorgan@aclu.org                              ahardy@prisonlaw.com
                                                   snorman@prisonlaw.com
28                                                 ckendrick@prisonlaw.com

                                               3
      Case 2:12-cv-00601-ROS Document 3092 Filed 12/14/18 Page 4 of 6



 1                                                rlomio@prisonlaw.com
 2   Kirstin T. Eidenbach                         Amelia M. Gerlicher
     EIDENBACH LAW, PLLC                          John H. Gray
 3   PO Box 91398                                 PERKINS COIE LLP
     Tucson, AZ 85752                             2901 N. Central Ave., Ste. 2000
 4   Telephone: (520) 477-1475                    Phoenix, AZ 85012-2740
     kirstin@eidenbachlaw.com                     Telephone: (602) 351-8000
 5                                                agerlicher@perkinscoie.com
                                                  jhgray@perkinscoie.com
 6
 7   Counsel for Plaintiffs-Appellees Arizona Center for Disability Law:
 8   Sarah Eve Kader                              Rose A. Daly-Rooney
     Asim Dietrich                                J.J. Rico
 9   ARIZONA CENTER FOR DISABILITY                Jessica Jansepar Ross
     LAW                                          Maya Abela
10   5025 East Washington Street, #202            ARIZONA CENTER FOR
     Phoenix, AZ 85034-7439                       DISABILITY LAW
11   Telephone: (602) 274-6287                    177 North Church Avenue, Suite 800
     skader@azdisabilitylaw.org                   Tucson, AZ 85701
12   adietrich@azdisabilitylaw.org                Telephone: (520) 327-9547
                                                  rdalyrooney@azdisabilitylaw.org
13                                                jrico@azdisabilitylaw.org
                                                  jross@azdisabilitylaw.org
14                                                mabela@azdisabilitylaw.org
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              4
      Case 2:12-cv-00601-ROS Document 3092 Filed 12/14/18 Page 5 of 6



 1
                                 CERTIFICATE OF SERVICE
 2
            I hereby certify that on December 14, 2018, I electronically transmitted the
 3   attached document to the Clerk's Office using the CM/ECF System for filing and
     transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
 4
     Alison Hardy:           ahardy@prisonlaw.com
 5
     Amelia M. Gerlicher:    agerlicher@perkinscoie.com;docketPHX@perkinscoie.com,
 6                           kleach@perkinscoie.com

 7   Amy B. Fettig:          afettig@npp-aclu.org

 8   Asim Dietrich:          adietrich@azdisabilitylaw.org; emyers@azdisabilitylaw.org;
                             phxadmin@azdisabilitylaw.org
 9
     Caroline N. Mitchell:   cnmitchell@jonesday.com; mlandsborough@jonesday.com;
10                           nbreen@jonesday.com

11   Corene T. Kendrick:     ckendrick@prisonlaw.com; edegraff@prisonlaw.com

12   Daniel Clayton Barr:    DBarr@perkinscoie.com; docketphx@perkinscoie.com;
                             sneilson@perkinscoie.com
13
     David Cyrus Fathi:      dfathi@npp-aclu.org; astamm@aclu.org;hkrase@npp-aclu.org
14
     Donald Specter:         dspecter@prisonlaw.com
15
     Jessica Pari Jansepar Ross: jross@azdisabilitylaw.org
16
     John Howard Gray:       jhgray@perkinscoie.com; slawson@perkinscoie.com
17
     John Laurens Wilkes: jlwilkes@jonesday.com, dkkerr@jonesday.com
18
     Jose de Jesus Rico:     jrico@azdisabilitylaw.org
19
     Kathleen E. Brody       kbrody@acluaz.org
20
     Kirstin T. Eidenbach:   kirstin@eidenbachlaw.com
21
     Maya Abela              mabela@azdisabilitylaw.org
22
     Rose Daly-Rooney:       rdalyrooney@azdisabilitylaw.org
23
     Sara Norman:            snorman@prisonlaw.com
24
     Rita K. Lomio:          rlomio@prisonlaw.com
25
     Victoria Lopez:         vlopez@aclu.org
26
27   ///

28   ///


                                                 5
      Case 2:12-cv-00601-ROS Document 3092 Filed 12/14/18 Page 6 of 6



 1         I hereby certify that on this same date, I served the attached document by U.S.
     Mail, postage prepaid, on the following, who is not a registered participant of the
 2   CM/ECF System:
 3         N/A
 4                                         /s/ Nicholas D. Acedo
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              6
